Citation Nr: 0527267	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  97-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbosacral strain.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative changes of the left knee.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a right shoulder (scapula) 
fracture.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from July 1984 to May 1997.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When the case was most recently before the Board in March 
2005, it was remanded to the Appeals Management Center (AMC) 
for further development.  The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the veteran's 
lumbosacral strain has been manifested by pain and slight 
limitation of motion; flexion of the thoracolumbar spine is 
not limited to 60 degrees or less; the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees; muscle spasm on extreme forward bending, loss of 
lateral spine motion, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis is not shown.

2.  Throughout the entire appeal period, the veteran's 
degenerative changes of the left knee have been manifested by 
pain and limitation of flexion; flexion is not limited to 
less than 45 degrees; and there is no locking, instability, 
subluxation or limitation of extension.  

3.  Throughout the entire appeal period, the veteran's 
residuals of a fracture of the right scapula have been 
manifested by pain on motion, but the veteran retains the 
ability to raise his right arm above shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's lumbosacral strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative changes of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2004).  

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the right scapula have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
regulations implementing the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004)] provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the claims were initially adjudicated in 
September 1997, long before the enactment of the VCAA in 
November 2000.  Through the statement of the case, 
supplemental statements of the case, and various letters, 
including letters dated in April 2004 and March 2005, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claims for higher initial 
ratings, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that he should submit.  In addition, he was specifically 
requested to submit all pertinent evidence in his possession.  

In addition, service medical records and pertinent VA 
outpatient records have been obtained, and the veteran has 
been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any pertinent evidence that has 
not been associated with the claims folder.

Following provision of the required notice and completion of 
all indicated development, the AMC readjudicated the 
veteran's claims in July 2005.  There is no indication or 
reason to believe that the ultimate decision of the agency of 
original jurisdiction would have been different with respect 
to any of these claims had complete VCAA notice been provided 
at an earlier time.  In the Board's opinion, the RO and the 
AMC properly processed the claims following compliance with 
the notice requirements of the VCAA and procedural errors in 
their development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.


Low Back Disability

Service connection for lumbosacral strain was established by 
rating action in September 1997 as the evidence showed that 
the veteran was seen in service with complaints of chronic 
low back pain.  He appealed the initial evaluation assigned 
for this disability.

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

The medical evidence relevant to the veteran's service-
connected back disability for the period prior to September 
26, 2003, consists solely of the report of a VA examination 
conducted in August 1997.  It indicates that the veteran 
complained of occasional low back pain, particularly with 
strenuous activities and lifting over 50 pounds.  He was not 
aware of any particular injury, and treatment for his back 
consisted strictly of medication.  The clinical evaluation 
revealed that his posture was erect and his gait was normal.  
The musculature of his lumbosacral spine was within normal 
limits with no atrophy or spasm.  He had full range of motion 
of the lumbar spine.  An X-ray study of the lumbosacral spine 
revealed normal alignment and intact disk spaces, but an 
opacity at L4-5 possibly represented a herniated disk.  
Correlation with the veteran's symptoms was suggested.  The 
pertinent diagnosis on the VA examination was L4-5 disk with 
a history of low back pain.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Although the X-ray findings in August 1997 suggested the 
presence of a herniated disc, the veteran did not complain of 
any symptoms associated with intervertebral disc disease at 
that time, no evidence of intervertebral disk syndrome was 
found on the physical examination at that time, and the 
examiner did not diagnose intervertebral disc syndrome.  
Moreover, the veteran did not report and the evidence does 
not otherwise show that the veteran experienced any 
incapacitating episodes of intervertebral disc syndrome 
requiring bedrest prescribed by a physician.  Therefore, 
under the former criteria, the disability does not warrant a 
compensable evaluation on the basis of intervertebral disk 
syndrome.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Where symptoms 
are severe with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Neither muscle spasm, unilateral loss of lateral spine motion 
in a standing position, nor any other abnormality or 
functional impairment required for a higher evaluation under 
the former criteria for evaluating lumbosacral strain was 
found on the August 1997 VA examination.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The veteran's measured range of motion on the VA examination 
was normal.  Although the examiner did not specifically 
address whether there was additional functional impairment 
due pain, weakened movement, excess fatigability, or 
incoordination, or whether there was increased functional 
impairment on repeated use or during flare ups, he did note 
that the musculature of the lumbosacral spine was normal and 
that the veteran only complained of occasional low back pain 
that apparently is usually precipitated by strenuous 
activities such as lifting more than 50 pounds.  Therefore, 
in the Board's opinion, even when all pertinent disability 
factors are considered, there is no appropriate basis for 
concluding that the limitation of motion of the veteran's 
lumbosacral spine more nearly approximated moderate than 
slight during the period prior September 26, 2003.  

Following a revision of the criteria for evaluating 
disabilities of the spine with reclassification of the 
diagnostic codes, effective September 26, 2003, the veteran 
was afforded a VA examination in July 2004.  He continued to 
report a chronic aching pain without radiation.  The pain was 
worse with activities that required repetitive motion of the 
back.  He did not jog or participate in any recreational 
activities, but did walk approximately three miles, three 
times a week for exercise.  He was able to maintain his 
routine activities of daily living.  He stated that he 
experienced some uncomfortableness of the back with certain 
positions of sitting or standing and achieve some relief by 
changing positions.  

The examination revealed a normal gait and posture without 
the use of an assistive device.  The veteran ascended onto 
and descended from a chair with slight assistance of both 
arms.  There was some grimacing as though there might be some 
back discomfort with manipulation of the back.  The examiner 
noted slight tenderness to the spinous processes in the lower 
back and the paraspinous muscles.  However, there was no 
evidence of frank muscle spasm.  Slight straightening of the 
normal lordotic curve was noted.  Straight leg raising was 
negative bilaterally.  There was no evidence of muscle 
atrophy in either lower extremity.  His reflexes were 2+ and 
equal at the knees and Achilles heel.  There was no sensory 
loss in the lower extremities.  The veteran had no bowel or 
bladder incontinence.  The veteran was able to stand on his 
toes and heels and partially squat.  The examiner stated that 
these findings evidenced a lack of motor loss.  Range of 
motion of the lower back was as follows:  20 degrees of 
extension; 70 degrees of flexion; 30 degrees of lateral 
flexion; bilaterally; and 20 degrees of rotation, 
bilaterally.  Repetitive motion of the back did not change 
his range of motion.  The only point of complaint was at full 
flexion and lateral flexion.  The veteran gave no history of 
bed rest prescribed by a physician over the past year for his 
back disability.  The diagnosis was mechanical low back pain.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

The general formula provides that forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control, a 
10 percent disability evaluation is warranted.  

The July 2004 examination disclosed no muscle spasm or 
abnormal gait.  There was only slight straightening of the 
normal lordotic curve.  The measured ranges of motion are 
consistent with the currently assigned evaluation of 10 
percent.  In addition, there was no additional loss of motion 
with repetitive motion, and the veteran only complained of 
pain at full flexion and lateral flexion.  He did not 
complain of incoordination, weakened movement, or excess 
fatigability, nor did the examiner report the presence of any 
such impairment.  Similarly, the veteran did not report 
experiencing flare ups.  Finally, the Board notes that no 
evidence of intervertebral disc syndrome was found, and the 
veteran gave no history of any incapacitating episode 
requiring bed rest prescribed by a physician.  Therefore, the 
Board must conclude that the functional impairment from the 
veteran's low back disability does not more nearly 
approximate the criteria for a 20 percent evaluation than 
those for the assigned evaluation of 10 percent.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

The Board has also considered the benefit-of-the-doubt rule, 
but finds that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.


Left Knee Disability

Service connection for a left knee disability was established 
by rating action in September 1997 as the evidence showed 
that the veteran was seen in service with complaints of left 
knee pain and was diagnosed with chondromalacia.  He appealed 
the initial evaluation assigned for this disability.

The veteran was afforded a VA compensation and pension 
examination in August 1997.  He complained of aches in his 
knees after walking a long distance or with any strenuous 
activity.  Examination of his left lower extremity revealed 
excellent strength.  While crepitus to palpation of the left 
knee was noted, the veteran had no tenderness to palpation of 
the knee.  Range of motion was from 0 to 140 degrees.  X-rays 
of the left knee revealed degenerative joint disease with a 
loose body in the tibiofemoral joint.  

The veteran was afforded another VA compensation and pension 
examination in July 2004.  He reported a history of pain in 
his left knee, particularly with activities that required 
repetitive motion such as squatting or climbing.  He stated 
that since he had stopped working in TV repair two years ago, 
his left knee had not been symptomatic and that he was able 
to walk three miles without a problem.  He did not walk with 
assistive devices.  On examination, there was no gross 
swelling.  There was no particular tenderness to palpation of 
the left knee.  His left knee was stable; however, there was 
some crepitation with motion.  The veteran had no particular 
complaint with motion.  Range of motion of the left knee was 
from 0 to 120 degrees.  Repetitive motion did not result in 
additional limitation of motion.  There was no evidence of 
muscle atrophy of the muscles of the knee.  X-rays revealed 
mild narrowing of the medial joint.   

Under the Rating Schedule, limitation of flexion of a leg 
warrants a noncompensable evaluation if flexion is limited to 
60 degrees, a 10 percent evaluation if flexion is limited to 
45 degrees, or a 20 percent evaluation if flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Additionally, limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, or a 20 percent evaluation if extension is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

In present case, the evidence shows that the veteran had 
range of motion from 0 degrees of extension to 140 degrees of 
flexion in 1997 and 0 degrees of extension to 120 degrees of 
flexion in 2004.  At the 1997 examination, he reported that 
the knee ached when he walked more than a mile.  At the 
examination in 2004, he stated that he could walk three miles 
without a problem and that his knee had not been symptomatic 
since he stopped working in TV repair two years earlier.  
Neither examination report indicates that he complained of or 
was found to have pain on range of motion testing, 
incoordination, weakened movement, or excess fatigability.  
In addition, although he reported increased functional 
impairment on repeated use, repetitive motion testing in the 
2004 disclosed no increase in the degree of limitation of 
motion.  The veteran did not report at either examination 
that he experiences flare ups of left knee symptoms, nor is 
such otherwise shown by the record.  Thus, when all 
disability factors are considered the Board must conclude 
that the veteran's left knee disability does not warrant a 
compensable evaluation for limitation of extension or more 
than a 10 percent rating for limitation of flexion.

Furthermore, both examinations were negative for evidence of 
instability or subluxation, and the veteran has not 
complained of or been found to have locking of the knee.  
Therefore, the disability does not warrant a compensable 
evaluation under Diagnostic Code 5257 or Diagnostic Code 
5258.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher initial disability evaluation for the left 
knee.

The benefit-of-the-doubt rule is also inapplicable to this 
claim because the preponderance of the evidence is against 
the claim.


Right Shoulder

Service connection for a right shoulder disability was 
established by rating action in September 1997 as the 
evidence showed that the veteran sustained a fracture of his 
right scapula in service.  He appealed the initial evaluation 
assigned for this disability.

An August 1997 VA examination report notes that the veteran 
is left handed and stated that he experienced shoulder pain, 
usually when he lied down to sleep.  On examination, he had 
normal range of motion of his right shoulder and he could 
elevate his right arm above his head without limitation.  X-
rays of the right shoulder revealed an old fracture of the 
right scapula.  

The July 2004 VA examination revealed tenderness to palpation 
of the joint space of the right shoulder.  There was no 
evidence of any muscle atrophy.  Range of motion testing 
revealed abduction to 170 degrees, flexion to 170 degrees, 
extension to 40 degrees, internal rotation to 90 degrees, and 
external rotation to 45 degrees.  There was pain at the full 
limit of flexion, abduction and external rotation.  
Repetitive motion of the shoulder did not change his range or 
motion or affect the modalities of pain.  When asked to move 
against resistance, there was giving way particularly from 90 
degrees with abduction as well as flexion.  This resulted in 
a decrease of strength from 5 out of 5 to 3 out of 5.  There 
was no evidence of muscle atrophy of the right shoulder.  

Favorable ankylosis of the scapulohumeral joint of the minor 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2004).  However, as set forth 
above, the competent medical evidence clearly shows that the 
does not have ankylosis of the scapulohumeral joint.  As 
such, Diagnostic Code 5200 is not for application in this 
case. 

Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level, warrants a 20 
percent evaluation.  Where motion of the minor arm is limited 
to 25 degrees from the side, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
examination reports do not show limitation of motion 
approaching that required for a higher rating.  In addition, 
pain was experienced only at the limits of motion and 
repetitive motion did not result in an increase in limitation 
of motion.  The veteran has not complained of or been found 
to have additional functional impairment of the right 
shoulder due to incoordination, weakness, excess 
fatigability, or flare ups.  In addition, no atrophy of the 
right shoulder has been found.  Therefore, when all pertinent 
disability factors are considered, the Board must conclude 
that the veteran does not have sufficient limitation of 
motion to warrant a higher evaluation.    

Ratings in excess of 10 percent are authorized for impairment 
of the humerus under Diagnostic Code 5202 and impairment of 
the clavicle or scapula under Diagnostic Code 5203.  However, 
the record during the course of the appeal is without 
evidence of impairment of the humerus, nonunion of the 
clavicle or scapula, or any complaint or finding of 
dislocation of the right shoulder.  Accordingly, a higher 
disability evaluation under the criteria set forth in 
Diagnostic Code 5202 or 5203 is not warranted. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for veteran's right 
shoulder disability.  Finally, the Board has considered the 
benefit-of-the-doubt rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.

An initial rating in excess of 10 percent for degenerative 
changes of the left knee is denied.

An initial rating in excess of 10 percent for residuals of a 
fractured right scapula is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


